Citation Nr: 1225783	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  03-18 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for mental retardation/a learning disorder and an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was most recently before the Board in May 2010.  At that time, the Board reopened a previously denied claim of service connection for mental retardation/a learning disorder and an acquired psychiatric disorder.  The Board also remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development.

After the RO's most recent adjudication of the claim in a January 2012 supplemental statement of the case, the Veteran submitted additional evidence.  In March 2012, the Veteran's representative waived review of the newly submitted evidence by the AOJ although the evidence is nevertheless duplicative of previous evidence of record.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran's mental retardation/learning disorder is congenital and it is not a disability for which service connection may be granted.

2.  The Veteran does not have an acquired psychiatric disorder that had its clinical onset during, or is related to, his active military service.



CONCLUSION OF LAW

The criteria for service connection for mental retardation/a learning disorder and an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  In a May 2007 remand, the Board explained that notice provided to the Veteran was deficient with respect to reopening the previously denied claim.  However, as the claim has since been reopened, notification regarding the substantiation of the underlying service connection claim is of import.  Through October 2002, February 2006, May 2007, November 2007, and September 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection.  The May 2007, November 2007, and September 2008 letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in January 2012, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2002, February 2006, May 2007, November 2007, and September 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Seattle, Washington.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  This includes records from Group Health Cooperative.  The Veteran also identified Eastside Mental Health, but he informed VA in February 2012 that his records from that facility had been destroyed.  Additionally, records from the Social Security Administration (SSA) were obtained.  Moreover, the Veteran was afforded a hearing before the Board in March 2006, the transcript of which is of record. 

Furthermore, the Veteran was provided multiple VA psychiatric examinations in connection with his claim, the reports of which are also of record.  The most recent examination was conducted in October 2011 pursuant to the Board's May 2010 remand.  The examination reports contain sufficient evidence by which to decide the claim, particularly as to whether the Veteran has a congenital psychiatric disorder and whether he has an acquired psychiatric disorder that had its clinical onset during or is otherwise etiologically related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Congenital or developmental defects including personality disorders, mental deficiency, and mental retardation, are not considered to be a disease or injury with the meaning of applicable law governing service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  See Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease).  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See 38 C.F.R. § 4.127; VAOPGCPREC 82-90 (July 18, 1990).

The Veteran asserts that he has a psychiatric disorder as a result of his military service.  He acknowledges that he had learning problems as a child and he believes that his service in the U.S. Navy made his learning disorder worse.  The Veteran also maintains that any current acquired psychiatric disorder is related to service.  At his Board hearing in March 2006, he testified that he was ridiculed during service for having a learning disorder and his reaction to the circumstances may have resulted in a psychiatric disorder.  Thus, the Veteran contends that service connection is warranted for mental retardation/a learning disorder and/or an acquired psychiatric disorder.

A review of the evidence of record reveals a January 1966 evaluation by a psychologist when the Veteran was 10 years old.  It indicated that he had some immaturity problems and trouble learning at his grade level.

The Veteran's service treatment records contain an October 1982 entrance examination.  The psychiatric portion was normal.  An entry from September 1985 indicates the Veteran had been a marginal performer due to an apparent learning disability or below average intelligence.  The assessment was learning disorder versus decreased I.Q.

He then underwent evaluation at the Psychiatric Clinic.  A November 1985 report reflects that the Veteran had difficulty functioning at work secondary to not being able to understand instructions.  He reported having 56 different jobs by age 28 prior to the military and that he failed several grades of school.  Mental status examination showed an appearance of slow processing with generally impaired cognitive functioning.  He was alert, pleasant, and cooperative with intact judgment and grossly intact memory.  There was no evidence of psychosis, or homicidal or suicidal ideation.  The impression was borderline to mild mental retardation and a question of specific learning disabilities.  It was thought that the Veteran did not appear suitable for duty in the U.S. Navy and that preparations would be made for an administrative discharge.

In a January 1986 entry, the Veteran reported that he was being processed for an administrative separation.  It was noted that the Veteran's mother thought disability was warranted because he did not have the problem prior to service.  The captain who signed the entry thought otherwise based on the information in the November 1985 evaluation.  A separation examination was conducted in June 1986 with a normal psychiatric evaluation.  Several performance evaluation reports from service show that the Veteran had performance difficulties and that he was not recommended for advancement or retention.

After service, the Veteran underwent VA psychiatric examination in September 1986.  The examiner noted the Veteran's military history and that he was recently discharged from service.  It was noted that, despite the Veteran's disappointments in terms of job performance, military service, and socially, he had not become depressed or psychotic.  After interviewing the Veteran and conducting a mental status examination, the examiner provided a diagnosis of probable borderline mental retardation.  The Veteran was considered competent but he had a poor prognosis.  The same VA physician provided a letter later in September 1986.  After noting the history, the physician thought that the Veteran had borderline intelligence.  There was no history of cerebral infection or head trauma.  The physician reiterated that there was no story of depression or mental illness despite the Veteran's disappointments socially, occupationally, and in terms of military service.  There was also no story of alcohol or drug abuse.  

In December 1986, the Veteran sought vocational rehabilitation through the state.  Evaluations from that time period include a January 1987 report from psychologist A.R.B.  It was noted that the Veteran had long and chronic difficulties coping with social and vocational challenges.  Dr. A.R.B. reviewed the September 1986 VA examination report and conducted intellectual testing.  Despite the Veteran's history, Dr. A.R.B. indicated that he had near average intellectual ability.  Dr. A.R.B. further assessed the Veteran's academic achievement, memory functions, problem solving, motor and perceptual functions, sensory perception, language functions, and psychosocial functions.  After also conducting a mental status examination, Dr. A.R.B. diagnosed the Veteran with dysthymic disorder and mixed specific developmental disorder (reading, problem solving, receptive language).  Dr. A.R.B. explained that the Veteran had mildly below average problem solving skills, poor verbal memory, difficulties when faced with complexity, and a general slowing of his verbal and intellectual speed even though he had average intellectual abilities.  The evaluation indicated that the Veteran was feeling depressed with low self-esteem and a general sense of failure.  As to the nature and etiology of the Veteran's difficulties, Dr. A.R.B. noted there was clear evidence for a diagnosis of learning disabilities.  However, Dr. A.R.B. stated that other evidence suggested more significant brain dysfunction.  Dr. A.R.B. noted that the Veteran was positive for two prior head injuries (in 1962) but that they were not the primary cause.  Dr. A.R.B. indicated that there was instead a strong likelihood that the Veteran's long-term difficulties were secondary to congenital factors or possibly a function of his mother's prenatal status.

A Dr. J.N.L. conducted an evaluation as part of a disability assessment in June 1988.  Dr. J.N.L. found that the Veteran reflected borderline intellectual functioning although there were certain large gaps in his overall fund of knowledge.  A history including a specific learning disability and service in the U.S. Navy was noted.  At the time of the evaluation, the Veteran was attending a community college and he had formed a strong relationship with a psychiatrist at the Seattle VAMC.  After interviewing the Veteran, Dr. J.N.L. indicated there was no Axis I psychological diagnosis.  He did state there was borderline intellectual functioning and, for Axis II, a dependent type of individual with no outstanding characteristics.

An August 1988 VA record shows a diagnosis of adjustment disorder with depressed mood.  He was also diagnosed with mental retardation versus borderline intellectual functioning.  VA records show treatment at the Seattle VAMC's mental health clinic as early as September 1988.  In May 1989, the Veteran was found to be disabled by SSA since February 1988.  SSA determined that the Veteran had severe impairment as a result of organic mental disorder, dysthymic disorder, mixed specific developmental disorder, and personality disorder.  In August 1989, he had an anxious and depressed mood.  He reported that he had low self-esteem that he felt stemmed from the Navy.  

In September 1989, psychologist R.I.M. evaluated the Veteran for state vocational rehabilitation purposes.  Dr. R.I.M. noted that the Veteran had been found disabled by SSA for the diagnoses noted previously and he reviewed the prior VA examination report and evaluation from Dr. A.R.B.  A history of learning problems that were first discovered in grade school was noted.  Dr. R.I.M. noted the Veteran's military history in which he performed menial jobs and never advanced in rank.  After interviewing the Veteran and conducting psychological testing, Dr. R.I.M. stated that there was little doubt that the Veteran presented with a dependent personality disorder that severely impaired his ability to adjust to the demands of work.  Dr. R.I.M. doubted that the Veteran would be able to adjust to the minimal requirements for acceptable work behavior and he recommended mental health treatment.  In November 1989, the Veteran's state vocational rehabilitation status was terminated as it was thought he would not be employable in the near future.

A June 1990 VA treatment record shows diagnoses of passive-dependent personality disorder and borderline intellectual functioning.  The Veteran continued to be seen in the VA mental health clinic.  A November 1991 entry indicated that he had multiple problems and that several assessments had to be ruled out, including anxiety disorder, non-combat delayed stress secondary to experiences aboard a ship while in the Navy, eating disorder, and depression.  In February 1992, there was an assessment of schizophrenia versus bipolar.  In November 1992, it was noted that he was having bouts of anxiety and problems sleeping.

A February 1993 discharge summary reflects that the Veteran was hospitalized at the Seattle VAMC for two weeks beginning in January 1993.  He presented with a three-month history of experiencing psychotic symptoms consisting of auditory hallucinations and delusions.  The symptoms had worsened prior to admission.  The hospital course included treatment for psychosis and the symptoms decreased.  The discharge diagnoses were schizophreniform disorder and developmental delay.

Thereafter, the Veteran continued to receive psychiatric treatment from VA.  In March 1994, he was noted to have a history of schizophrenia not otherwise specified (NOS) and a recent history of schizo-affective disorder at Eastside Mental Health.  A psychological evaluation was conducted by a private psychologist M.P. in February 1996.  Dr. M.P. noted a history of psychotic symptoms since January 1993 and indicated review of Dr. A.R.B.'s January 1987 report.  Dr. M.P. stated that the Veteran had a long standing history of special education and learning disability.  It was noted that the Veteran served in the Navy but apparently was unable to learn and perform tasks required by military service.  Dr. M.P. thought that the Veteran was not likely a good candidate for vocational rehabilitation.  Dr. M.P. stated that the Veteran was certainly not mentally retarded, but he had clear development difficulties and Dr. M.P. agreed with prior diagnostic conclusions regarding the likelihood that both dependent personality features and long-standing learning disabilities were present.

In 1997, the Veteran submitted statements from his mother and S.B.  His mother stated that the Veteran could work full time prior to military service but had not been able to do so since separation from service.  She stated that it was time VA acknowledged the severe mental damage the Veteran suffered during service and the subsequent mental condition that was created.  His mother reiterated that the Veteran had no mental problems prior to the Navy.  She stated that the ridicule he experienced during service created long term negative effects.  S.B. recalled that the Veteran was a totally changed individual when she saw him about four years earlier compared to when she knew him in 1979.

The Veteran also received treatment from Group Health Cooperative from 1996 to 1998 as part of a state vocational rehabilitation service.  The initial evaluation in August 1996 was conducted by Dr. P.L.  The history was mostly obtained from the Veteran who was not a good historian.  Dr. P.L. diagnosed the Veteran with schizo-affective disorder and a reading disorder.  Although the history was unclear, Dr. P.L. stated that the Veteran appeared to have suffered from psychosis for several years duration and that he had a history of depression.  The Veteran was currently euthymic, but psychotic.  During this course of evaluation, the Veteran was diagnosed with anxiety, depression, schizoaffective disorder, undifferentiated schizophrenia, and paranoid schizophrenia.

A March 1998 VA record indicated that the Veteran had a psychotic break at the end of the year and was experiencing hallucinations.  The impression was organic psychosis.  In December 1998, the Veteran underwent VA examination in connection with a claim for posttraumatic stress disorder (PTSD).  A social and industrial survey was taken by a social worker based on the Veteran's reported history.  Thereafter, Dr. M.K.H. conducted a psychiatry examination after reviewing the evidence in the claims file.  Dr. M.K.H. commented on the criteria for a diagnosis of PTSD and determined that there was no evidence supporting PTSD as indicated by the criteria established in DSM-IV.  Instead, the diagnoses were schizo-affective disorder and a reading disorder.  Dr. M.K.H. stated that it was quite clear that the Veteran was suffering from a schizo-affective type of a disorder and a significant learning disability.

The Veteran submitted a statement from his sister dated in January 1999.  She stated that the Veteran has always had some sort of learning challenge, but that he was not retarded.  His sister stated that she believed his emotional problems started after military service.  She did not know whether the Navy caused the Veteran's problems, but she did know that he was an entirely different person than before military service.

In April 2000, a VA record showed that the Veteran had a diagnosis of psychosis NOS and he was stable.  In June 2001, it was noted that he had a problem history of PTSD and depression.  A January 2003 VA mental health clinic record continued a diagnosis of psychosis NOS and also included generalized anxiety disorder.  Treatment records dated through 2009 show regular psychiatric treatment, primarily for psychosis NOS, at the Seattle VAMC.

In a statement received in November 2008, the Veteran's mother recalled that the Navy recruiter knew that the Veteran had a learning problem when he enlisted in the service.  She stated that he was happy when he went into the service but was very depressed by the time he was discharged.  His mother indicated that the Veteran was mistreated and mishandled during service.

The Veteran underwent VA examination in May 2010 pursuant to the Board's remand from that same month.  Although a VA psychologist conducted the examination (as opposed to a psychiatrist as requested by the Board), the report still has probative value regarding the claim and, in fact, was conducted by Dr. M.K.H., who also conducted the December 1998 VA PTSD examination.  Dr. M.K.H. reviewed the claims file and specifically cited to the service treatment records and relevant reports detailed above.  He noted that the Veteran was currently being treated by VA and he conducted a mental status examination.  Dr. M.K.H. stated that the Veteran presented with a long history of learning disabilities, as well as dependent personality.  In reviewing the record, Dr. M.K.H. found that the Veteran has suffered from a learning disability NOS with a long documented history of struggles in academic settings, repeating grades on multiple occasions, and needing special education tutoring, which showed no indication of significant change while on active duty in the U.S. Navy, nor significant change since leaving active duty service.  Significantly, Dr. M.K.H. also found no indication in the record of psychosis prior to 1991.  He found that symptoms and treatment for psychosis were evident in 1992.

Dr. M.K.H. provided Axis I diagnoses of psychosis NOS and learning disability NOS.  There was also an Axis II diagnosis of dependent personality disorder.  Dr. M.K.H. gave the opinion that there is no indication that the Veteran incurred any mental disorders while on active duty in the U.S. Navy.  Additionally, he opined that there is no indication that the U.S. Navy contributed to the Veteran's learning disabilities or personality disorder.  Moreover, Dr. M.K.H. stated that there is no indication of psychotic symptoms while the Veteran was on active duty.  Dr. M.K.H. indicated that the Veteran's employment problems existed prior to service, in service, and continued to exist after service.

VA treatment records from 2010 and 2011 show continued psychiatric treatment for both psychosis NOS and developmental delay.  In September 2010, his treating psychiatrist provided a letter stating that the Veteran suffers from a chronic psychotic disorder and developmental delay, which has been disabling for him over many years.

In October 2011, the Veteran underwent additional VA psychiatric examination.  The RO scheduled the examination so as to have a VA psychiatrist conduct the examination and address the nature and etiology of the Veteran's psychiatric disorder pursuant to the Board's May 2010 remand.  The psychiatrist, Dr. A.M.W., reviewed the claims file and noted that the Veteran has a long, complex VA claims history.   Dr. A.M.W. listed his expertise as a board certified psychiatrist of long experience.  He has held professorial level appointments at several medical schools and has also been elected as Distinguished Life Fellow of the American Psychiatric Association in recognition of his contributions to psychiatry.  The Veteran presented to the examination admitting to some psychotic phenomena such as hearing voices.  He furnished the examiner with material that was found to be largely duplicative of the material in the claims file.  Dr. A.M.W. noted that the Veteran had a long history of psychiatric treatment through the local Seattle VAMC system, including hospitalizations for psychotic behavior, and prescribed medication at least as early as 1993.  At the time of the examination, the Veteran was participating in intensive outpatient therapy and his medications were risperidone, hydroxyzine, and nefazodone.  

Dr. A.M.W. noted that the Veteran has had an extraordinary complex life and he was raised in a dysfunctional family setting some of whom had psychiatric problems.  The Veteran had problems in school from the beginning and was felt to have suffered from a developmental delay and multiple learning disabilities.  Dr. A.M.W. noted that the Veteran had several years of employment troubles before joining the Navy where he informed the recruiter that he had a learning disability, but the recruiter indicated it would not be an issue.  The Veteran reported that he was ridiculed during service and did not advance in his military career.  He stated that he was given menial tasks and further ridiculed.  The Veteran stated that he was not afforded psychiatric treatment during service but his performance was assessed.   Dr. A.M.W. noted that the Veteran attempted educational and occupational ventures after service but was never meaningfully employed and was found to be disabled by SSA primarily on the grounds of dysthymia and a learning disorder.  It was also noted that the Veteran has a history of possible head injuries occurring prior to service but after he was already evidencing learning difficulty.

Mental status examination revealed some minor anxiety and an admittance by the Veteran that he still hears voices although they are more subdued than in the past.  He had some moderate degree of insight into his learning disability and a recent history of depressive symptoms.  Dr. A.M.W. found that the Veteran's presentation and the evidence of record strongly confirm that he has had a very significant learning disability since early childhood.  As to the Veteran's psychotic disorder, Dr. A.M.W. cited to the several post-service reports that did not show psychotic symptoms until the 1990's.  According to Dr. A.M.W., there are two distinct trails in the Veteran's history-one reflects a developmental learning disorder clearly evident as a child and one reflects the gradual development of psychotic thinking and mood changes, which emerged over one year after the Veteran left the Navy.  Based on this information, Dr. A.M.W. provided Axis I diagnoses of psychotic disorder NOS (not deemed to have resulted from active military duty) and learning disorder NOS (mixed type, clearly existing prior to enlistment and being congenital and not aggravatable by active military service).  As to Axis II, Dr. A.M.W. indicated that the Veteran shows longstanding dependent traits although not a classical personality disorder in this area.   

In concluding the October 2011 report, Dr. A.M.W. directly addressed the questions set forth by the Board in the May 2010 remand.  As to any psychiatric disorder that preexisted military service, Dr. A.M.W. gave the opinion that the Veteran did not have any "acquired" psychiatric disorder prior to service but instead had a learning disorder, which by definition, is congenital.  The congenital learning disorder clearly existed prior to the Veteran's entrance into military service based on the Veteran's reported school difficulties and the like according to Dr. A.M.W.  As to whether the Veteran's preexisting condition was permanently increased or worsened during military service, Dr. A.M.W. answered in the negative and he stated that learning disorders are an inherent brain impairment, which is not aggravatable by subsequent events.  Dr. A.M.W. also stated that no current diagnostic entity originated during military service or is related to any in-service disease, event, or injury.  This is so particularly based on the time emergence of the Veteran's psychosis.  Additionally, Dr. A.M.W. did not find that a psychosis manifested within one year after the Veteran's military service as none of the examinations in that time period resulted in a diagnosis of a psychotic process.  Dr. A.M.W. noted that the Veteran had a diagnosis of dysthymia (although he does not have a current diagnosis of that condition) within one year of service but dysthymia is not a psychotic condition, but rather a low-grade depressive condition.  Dr. A.M.W. also reiterated that the Veteran's cognitive defect was congenital and that, in his opinion, the criteria for a lifelong dependent personality disorder had not been met.  

In summary, Dr. A.M.W. stated that the Veteran had a developmental learning disorder manifested early in life, he carried it with him into the Navy, he did poorly there, and he continued with it on into adult life.  However, the Veteran did not develop additional psychiatric disorders while on naval service and his learning disorder was not aggravated by VA definition in the Navy.  Dr. A.M.W. stated that the Veteran's life circumstances continued to be difficult after discharge and he began to manifest gradually psychotic symptoms, which became full blown around the early 1990's as signified by hospitalization at the Seattle VAMC in 1993.  Dr. A.M.W. could find no direct causal connection between the Veteran's psychotic condition and his active naval service.

In the Veteran's case, there are essentially two aspects of the claim that must be addressed.  First, in consideration of the evidence of record, the Board finds that the Veteran's mental retardation/learning disorder is congenital and it is not a disability for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  As early as January 1968, psychological evaluation has shown that the Veteran has a learning disability.  In his October 2011 report, Dr. A.M.W. expressly found this to be the case and the opinion is in accord with the other evidence of record.  Dr. A.M.W. stated that the Veteran's learning disorder, currently characterized as learning disorder NOS is by definition congenital.  Additionally, Dr. A.M.W. stated that the disorder is an inherent brain impairment, which is not aggravatable by subsequent events.  Thus, this condition is expressly excluded from being service connected by regulation.  Moreover, although the Veteran was not found to have had a personality disorder by Dr. A.M.W., he was previously diagnosed with a personality disorder.  This, too, is the type of condition for which service connection may not be granted.  Furthermore, the evidence does not suggest that the Veteran has another psychiatric disability superimposed on his learning disorder for which service connection may be granted.

The Board has considered the Veteran's statements and testimony on the matter, as well as that from his friends and family.  However, the Board does not accord any evidentiary value to their statements that the Veteran developed his learning problems during service or that his preexisting learning disorder was aggravated when he was ridiculed and forced to perform menial tasks.  The issue of whether the Veteran's learning disorder is congenital is a question of medical complexity that is to be answered by someone with appropriate expertise.  It is not shown, however, that the Veteran or the others possess the medical expertise necessary to provide a probative opinion on a complex medical matter such as the nature of the learning disorder.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Here, the preponderance of the medical evidence, and primarily Dr. A.M.W's October 2011 VA opinion, weighs against this aspect of the claim and, as noted previously, the Board finds that the Veteran's mental retardation/learning disorder is congenital and it is not a disability for which service connection may not be granted.  Consequently, service connection is not warranted for mental retardation/learning disorder.

Next, in regards to an acquired psychiatric disorder, the evidence establishes the existence of a current disability.  The disorder is best characterized as psychotic disorder NOS, which is the diagnosis shown by the most recent VA examinations and the VA treatment records.  However, the evidence shows that other diagnoses existed during the pendency of the claim.  Regardless of the specific diagnosis and based on the preponderance of the evidence, the Board finds that the Veteran does not have an acquired psychiatric disorder that had its clinical onset during, or is related to, his active military service.  The service treatment records do not show that the Veteran had an acquired psychiatric disorder during service.  Additionally, the post-service medical evidence, and particularly Dr. A.M.W.'s October 2011 opinion, shows that the Veteran's acquired psychiatric disorder had its clinical onset after military service and is not related to any event, disease, or injury during service.  Dr. A.M.W. explained that the Veteran had a gradual development of psychotic thinking and mood changes, which emerged over one year after the Veteran left military service.  Dr. A.M.W. acknowledged the diagnosis of dysthymic disorder in January 1987 but he did not attribute that to military service and indicated that the condition is not a current diagnosis.  Dr. A.M.W.'s opinion is persuasive as he is an expert in the field of psychiatry and the report represents the most comprehensive report based on all the evidence of record, it cites to the relevant reports of record, it was written after an interview with the Veteran, and it contains sufficient rational for the opinions set forth.  The opinion is not contradicted by the other evidence of record and there is no similarly persuasive opinion to the contrary.

As with the learning disorder aspect of the claim, the Board has considered the Veteran's, his family, and his friends statements and testimony on the matter.  However, as noted previously, it is not shown that the Veteran or the others possess the medical expertise necessary to provide a probative opinion on a complex medical matter such as the nature and etiology of his acquired psychiatric disorder.  See Espiritu, 2 Vet. App. at 494.  Dr. A.M.W. considered the Veteran's theory as to the origin of his acquired psychiatric disorder and it was not endorsed.  For this aspect of the claim, the preponderance of the medical evidence, and primarily Dr. A.M.W's October 2011 VA opinion, weighs against the claim and, as noted previously, the Board finds that the Veteran does not have an acquired psychiatric disorder that had its clinical onset during, or is related to, his active military service.  Consequently, service connection is not warranted for an acquired psychiatric disorder on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the evidence does not show that the Veteran's psychosis manifested to a compensable degree within one year of his separation from military service.  As detailed previously, psychotic symptoms were initially documented during the 1993 VA hospitalization, which occurred over 6 years after service.  Schizophrenia was thought to be a possible diagnosis in 1992, but this is still over one year after service.  The evidence does not suggest that the Veteran had psychosis to a compensable degree as early as August 1987-one year after separation from service.  The Veteran was diagnosed with dysthymia during that time period, but Dr. A.M.W. expressly stated that dysthymia is not a psychosis.  See also 38 C.F.R. § 3.384 (2011) (listing conditions that may be considered psychoses).  Moreover, Dr. A.M.W. provided an unequivocal opinion that psychosis did not manifest during the one-year period following service and the opinion is supported by the record.  Thus, service connection is not warranted for an acquired psychiatric disorder as a psychosis on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for mental retardation/a learning disorder and an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for mental retardation/a learning disorder and an acquired psychiatric disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


